DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021 and 10/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
In the amendment dated 04/26/2021, claims 23-24 are newly added; claims 1-3, 6-10, and 22-24 are pending.
Claims 1, 6, and 22 been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 24 recite the term “the second heating elements” in the limitation(s) " a second power source controls the second heating elements”.  There is insufficient antecedent basis for the term “the second heating elements” (plural form) in the claim. For examination purposes, it refers to the “second heating element” (singular form) as recited in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-10, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 8,547,005 B1) in view of Okajima (JP2007088484A, cited in 10/27/2021 IDS. English Translation is attached)
Regarding claim 1, Smith discloses 
An integral resistance heater (an integrated heater assembly for an electron gun, see col. 1, lines 9-10. See col.6, lines 56-57, it is a resistance heater), comprising: 
a substrate 410 , see figs.4A-D. See abstract: “layers of substrate material formed from a ceramic powder, such as Aluminum nitride”) having a first surface (top surface of the substrate 410) and a second surface (bottom surface of the substrate 410), and 

    PNG
    media_image1.png
    192
    357
    media_image1.png
    Greyscale

Figure 4B of Smith
a first heating element (printed tungsten ink traces 408, see figs.4A-D) formed from a refractory metallizing layer (see col.7, lines 65: “printed tungsten ink traces 408”. See figs.4A-D, the printed tungsten ink traces 408 form a layer lying under substrate 406 and over substrate 410. Thus, the traces 408 are formed from the tungsten layer) and bonded to either the first surface or the second surface of the (see col. 7, lines 53-66, the printed tungsten ink traces 408 are bonded to top surface of the substrate 410 after lamination) and 
a second heating element (printed tungsten ink traces 412, see figs.4A-D) formed from the refractory metallizing layer (see col.7, lines 65: “printed tungsten ink traces 412”. See figs.4A-D, the printed tungsten ink traces 412 form a layer lying under substrate 410 and over substrate 414. Thus, the traces 408 are formed from the tungsten layer) and bonded to the other of the first surface or the second surface of the see col. 7, lines 53-66, the printed tungsten ink traces 412 are bonded to the bottom surface of the substrate 410 after lamination), 

substrate 406, see figs.4A-D. See abstract: “layers of substrate material formed from a ceramic powder, such as Aluminum nitride”) and a (substrate 414, see figs.4A-D. See abstract: “layers of substrate material formed from a ceramic powder, such as Aluminum nitride”), wherein the substrate 410) is disposed between the top plate (substrate 406) and the base plate (substrate 414).
Smith does not explicitly disclose 
the body, top plate, and base plate are formed from beryllium oxide (BeO);
the first and second heating elements are connected to first and second heater terminals and the first and second heating elements are operated independently biased.
However, Smith discloses 
the body, top plate, and base plate could be formed from beryllium oxide (BeO)(“The ceramic may be any powder which can be consolidated under elevated temperature and suitable for a heater or cathode substrate purpose, including AlN (Aluminum Nitride),,… BeO (Beryllium Oxide)” (see col.15, lines 30-35 or claim 9). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ceramic body, top plate, and base plate to include beryllium oxide (BeO) (point a above) as taught by Smith so that variable kinds of ceramic could be used for the heater (see col.15, lines 30-35 or claim 9 of Smith). 
In addition, Okajima discloses a semiconductor heater, comprising:
the first and second heating elements (first and second heating elements 3 and 4, see fig.4) are connected to first and second heater terminals (terminals 6A and 7) and operated independently biased (see abstract: “a second heating element 4 which is controlled independently of the first heating element 3”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smith’s integrated heater assembly to incorporate the first and second heating elements operated independently biased as taught by Okajima (point b above), for the purpose of independently controlling heating elements (see abstract of Okajima).
Regarding claim 2, Smith further discloses the refractory metallizing layer (tungsten ink) contains molybdenum or tungsten (tungsten).
Regarding claim 6, Smith does not explicitly disclose at least one power source connected to the heater terminals for controlling the first and second heating element elements.
Okajima further discloses at least one power source (at least one of the power supply means 14 and 15, see fig.4) connected to the heater terminals (terminals 6A and 7) for controlling the first and second heating element elements (first and second heating elements 3 and 4, see fig.4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smith’s integrated heater assembly to incorporate at least one power source connected to the heater terminals for controlling the first and second heating element elements as taught by Okajima, for the purpose of supplying electrical power to the heating elements.
Regarding claim 7, Smith further discloses the first heating element (printed tungsten ink traces 408) is printed using screen-printing, roll coating, or air brushing (printed tungsten ink traces 408 from the third layer 109 in the post lamination view, see figs.2-4. See col.6, lines 30-34: “the traces 114 of layer 109, are initially non-conductive or partially conductive tungsten powder ink with a binder which provides for printing using screen masks. Such as a traditional silkscreen printing process.”)
Regarding claim 8, the modification of Smith in view of Okajima further discloses
the first heating element (printed tungsten ink traces 408 of Smith) is bonded to the first surface of the BeO ceramic body (top surface of the substrate 410 of Smith which is modified by Okajima to include BeO) of and the second heating element (printed tungsten ink traces 412 of Smith, see figs.4A-D) is bonded to the second surface of the BeO ceramic body (bottom surface of the substrate 410 Smith which is modified by Okajima to include BeO).
Regarding claim 9, the modification of Smith in view of Okajima further discloses
the BeO ceramic body (substrate 410 of Smith which is modified by Okajima to include BeO) is in the shape of a disc (see figs.2-4 of Smith).
Regarding claim 10, Smith further discloses the first heating element (printed tungsten ink traces 408) is patterned in the shape of a zigzag (see fig.2B-C).
Regarding claim 23, Smith does not explicitly disclose a first power source controls the first heating element and a second power source controls the second heating elements, wherein the first and second power sources independently provide a voltage to the first and second heating elements.
Okajima further discloses a first power source (first power supply means 15) controls the first heating element (first heating element 3. See abstract: “A first power supply means 15 connected to the first terminal part 6A”, “a first terminal part 6A connected to the first heating element 3”) and a second power source (second power supply means 14) controls the second heating elements (second heating element 4. See abstract: “a second power supply means 14 connected to the second terminal part 7”, and “ a second terminal part 7 connected to the second heating element 4”), wherein the first and second power sources (first power supply means 15 and second power supply means 14) and independently provide a voltage to the first and second heating elements (see abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Okajima in Smith, such that the first power source controls the first heating element and the second power source controls the second heating elements, wherein the first and second power sources independently provide a voltage to the first and second heating elements, for the purpose of independently controlling heating elements.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Okajima as applied to claims 1-2 above, and further in view of Zhu (US5449886, previously cited)
Regarding claim 3, the modification discloses substantially all the claimed limitations as set forth, except the refractory metallizing layer contains MoSi2 or moly-manganese.
Zhu discloses an electric heating element assembly comprising: refractory metallizing layer (MoSi2   heating element, see col1- line 9 and fig.2) contains MoSi2 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heating element(s) in combination of Smith and Okajima to include the material MoSi as taught by Zhu, for the purpose of increasing heat conductivity of the heater.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Okajima as applied to claim 1 above, and further in view of Addiego (US 20140144571 A1)
Regarding claim 22, the modification discloses substantially all the claimed limitations as set forth, except the refractory metallizing layer includes non-metallic components, wherein the non-metallic components diffuse into grain boundaries in the beryllium oxide (BeO) ceramic body.
Addiego discloses methods for bonding refractory substrates, comprising:
the refractory metallizing layer includes non-metallic components, wherein the non-metallic components diffuse into grain boundaries in the beryllium oxide (BeO) ceramic body (in Addiego, para.0038 recites: “the refractory components may be chosen from zircon, alumina, fused cast zirconia, or any other refractory oxides capable of sintering via atomic lattice or grain boundary diffusion”. Thus, the modification of Smith in view of Addiego has the refractory metallizing layer includes non-metallic components (e.g. zircon, alumina, fused cast zirconia, or any other refractory oxides), wherein the non-metallic components diffuse into grain boundaries in the beryllium oxide (BeO) ceramic body of Smith).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smith, as modified by Okajima, to include the refractory metallizing layer includes non-metallic components, wherein the non-metallic components diffuse into grain boundaries in the beryllium oxide (BeO) ceramic body as taught by Addiego, for the purpose of “bonding several refractory components together without the use of a bonding agent” (see para.0006 of Addiego)
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Okajima as applied to claim 1 above, and further in view of Palreyman (US 20160376011 A1)
Regarding claim 24, the modification discloses substantially all the claimed limitations as set forth, except a first power source controls the first heating element and a second power source controls the second heating elements, wherein the first and second power sources cooperatively provide a voltage to the first and second heating elements.
Palreyman discloses aircraft windshield heating systems, having:
a first power source (primary power supply, see abstract) controls the first heating element (first heating element, see abstract: “power from the primary power supply to the first heating element”) and a second power source (backup power supply, see abstract) controls the second heating elements (second heating element, see abstract: “power from the backup power supply to the second heating element”), wherein the first and second power sources cooperatively provide a voltage to the first and second heating elements (see abstract: “when the primary power supply is available, to direct power from the primary power supply to the first heating element when the primary power supply is available, and to direct power from the backup power supply to the second heating element when the primary power supply is not available.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smith, as modified by Okajima, to include the first power source controls the first heating element and the second power source controls the second heating elements, wherein the first and second power sources cooperatively provide a voltage to the first and second heating elements as taught by Palreyman for the purpose of “reducing the power consumption of operating the heating systems” (see para.003 of Palreyman)
Response to Arguments
Objections to Drawings: based on the amendments, the objections to Drawings are withdrawn.

Rejections under 35 USC §103: Applicant’s arguments, see Remarks, filed on 04/26/2021, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith and Okajima.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DE2329424 (cited in 04/26/2021 IDS) discloses an integral resistance heater, comprising: a beryllium oxide (BeO) ceramic body having a first surface and a second surface, and a first heating element formed from a refractory metallizing layer and bonded via to either the first surface or the second surface of the beryllium oxide ceramic body and a second heating element formed from the refractory metallizing layer and bonded to the other of the first surface or the second surface of the beryllium oxide ceramic body; and a beryllium oxide ceramic top plate and a beryllium oxide ceramic base plate, wherein the beryllium oxide ceramic body is disposed between the top plate and the base plate (see figs.4A-B, claims 1-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761